EXHIBIT PRESS RELEASE SEACOR HOLDINGS ANNOUNCES FIRST QUARTER RESULTS Fort Lauderdale, Florida April 22, FOR IMMEDIATE RELEASE — SEACOR Holdings Inc. (NYSE:CKH) today announced its results for the first quarter of 2010.Net income attributable to SEACOR Holdings Inc. for the quarter ended March 31, 2010 was $3.6 million, or $0.16 per diluted share, on operating revenues of $394.6 million. For the quarter ended March 31, 2009, net income attributable to SEACOR Holdings Inc. was $53.0 million, or $2.36 per diluted share, on operating revenues of $399.5 million. For the preceding quarter ended December 31, 2009, net income attributable to SEACOR Holdings Inc. was $22.2 million, or $1.04 per diluted share, on operating revenues of $476.5 million.During the preceding quarter, the Company called and settled all of its outstanding 2.875% Convertible Senior Debentures due 2024 resulting in a debt extinguishment loss of $6.1 million, net of tax, or $0.26 per diluted share.Comparison of results for the quarter ended March 31, 2010 with the preceding quarter ended December 31, 2009 is included in the discussion below. Highlights for the Quarter Offshore Marine Services- Operating income in the first quarter was $20.1 million on operating revenues of $107.2 million compared with operating income of $26.3 million on operating revenues of $121.2 million in the preceding quarter.First quarter results included $12.7 million in gains on asset dispositions compared with $3.8 million in gains in the preceding quarter.Excluding the impact of gains on asset dispositions, operating income was $15.0 million lower in the first quarter. Overall operating revenues were $14.0 million lower in the first quarter.Time charter revenues decreased by $11.0 million, primarily due to lower average day rates, a shorter quarter and increased downtime due to vessel drydockings and conversions.Downtime due to vessel drydockings in the first quarter was 371 days compared with 157 days in the preceding quarter.Other operating revenues decreased by $3.0 million primarily due to a reduction in third party brokered vessel activity in the Middle East.As of March 31, 2010, the Company had 14 vessels cold-stacked in the U.S. Gulf of Mexico compared with 19 as of December 31, 2009.During the first quarter, one additional vessel was cold-stacked, and six vessels were returned to active service. As of March 31, 2010, the Company had deferred $15.7 million of vessel charter hire scheduled to be paid through the conveyance of a limited net profit interest in developmental oil and gas producing properties owned by a customer.Of this amount, $4.7 million was deferred in the first quarter.The Company expects to defer an additional $1.7 million of vessel charter hire under this arrangement through May 2010.The customer has provided payout estimates indicating the Company will receive payments of $10.8 million in 2010 and $6.6 million in 2011.Such payments are contingent upon future production.Production from these properties commenced in April 2010.The Company will recognize revenues as cash is received or earlier should future payments become determinable. Operating expenses were $1.6 million higher in the first quarter primarily due to a $4.2 million increase in regulatory drydocking costs and a $3.3 million accrual for the settlement of litigation, which is pending court approval.These increases were partially offset by decreased repair and maintenance costs and reductions in insurance premiums, insurance deductibles and brokered vessel activity. The number of days available for charter in the first quarter decreased by 1,172, or 8.7%.Overall utilization increased from 68.0% to 71.5% and overall average day rates, based on time charter revenues recognized, decreased by 6.2% from $12,093 per day to $11,339 per day. 1 Marine
